Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander, US PGPUB 2016/0180811 in view of Bidarkar et al., US PGPUB 2015/0084979 hereinafter referenced as Bidarkar.

As to claim 1, Colenbrander discloses a computer-implemented method for determining a system latency, the method comprising: 
(e.g. input event 108, fig. 1); 
generating, by the display device, a first timestamp in response to detecting the input packet (e.g. T0, fig. 9, wherein at time T0, an input event is generated and sent to the video game); 
detecting, by the display device, a change in one or more pixel values received from a computing device that is separate from the display device, wherein the one or more pixel values that are associated with one or more target pixel locations within a display screen of the display device, and the change is caused by the input event (as shown in fig. 9, after processing of the video data by the display, the pixels are controlled to change from the first color to the second color); 
generating, by the display device, a second timestamp in response to detecting the change in the one or more pixel values (as shown in fig. 9, the display processing of the updated video data and the crossover event occurs from time T1 to T2, and this portion of the latency is due to characteristics of the display device (e.g. display lag, pixel response time)); and 
determining, by the display device, the system latency based on the first timestamp and the second timestamp ([0110] Thus, the total latency of the video game system can be determined as the time elapsed from time T0 to T2, which is the time from the generation of the input event to the completion of the rendering of the color change on the display device).

However, in the same endeavor, Bidarkar discloses the one or more pixel values that are associated with one or more target pixel locations within a display screen of the display device ([0063] The window's color scheme remains constant during the test, and, as the test is performed, a predetermined set of pivot/observation points are used to sample the pixel colors. Based on these observed colors, the system can determine which pixels in the window these observation points correspond to).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Colenbrander to further include Bidarkar’s pixel location determination method in order to improve the performance of the display device. 

As to claim 11, Colenbrander discloses one or more non-transitory computer-readable media including instructions that, when executed by one or more processors, cause the one or more processors to determine a system latency by performing the steps of: 
detecting, by a display device, an input packet that has been generated in response to an input event received by an input device coupled to the display device (e.g. input event 108, fig. 1); 
(e.g. T0, fig. 9, wherein at time T0, an input event is generated and sent to the video game); 
detecting, by the display device, a change in one or more pixel values received from a computing device that is separate from the display device, wherein the one or more pixel values that are associated with one or more target pixel locations within a display screen of the display device, and the change is caused by the input event (as shown in fig. 9, after processing of the video data by the display, the pixels are controlled to change from the first color to the second color); 
generating, by the display device, a second timestamp in response to detecting the change in the one or more pixel values (as shown in fig. 9, the display processing of the updated video data and the crossover event occurs from time T1 to T2, and this portion of the latency is due to characteristics of the display device (e.g. display lag, pixel response time)); and 
determining, by the display device, the system latency based on the first timestamp and the second timestamp ([0110] Thus, the total latency of the video game system can be determined as the time elapsed from time T0 to T2, which is the time from the generation of the input event to the completion of the rendering of the color change on the display device).
Colenbrander does not explicitly disclose the one or more pixel values that are associated with one or more target pixel locations within a display screen of the display device.
([0063] The window's color scheme remains constant during the test, and, as the test is performed, a predetermined set of pivot/observation points are used to sample the pixel colors. Based on these observed colors, the system can determine which pixels in the window these observation points correspond to).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Colenbrander to further include Bidarkar’s pixel location determination method in order to improve the performance of the display device. 

As to claim 16, Colenbrander discloses a display device, comprising: a display screen; and 
a latency engine that determines a system latency by performing the steps of: detecting, by the display device, an input packet that has been generated in response to an input event received by an input device coupled to the display device (e.g. input event 108, fig. 1); 
generating, by the display device, a first timestamp in response to detecting the input packet (e.g. T0, fig. 9, wherein at time T0, an input event is generated and sent to the video game); 
detecting, by the display device, a change in one or more pixel values received from a computing device that is separate from the display device, wherein the one or more pixel values that are associated with one or more target pixel locations within a (as shown in fig. 9, after processing of the video data by the display, the pixels are controlled to change from the first color to the second color);
 generating, by the display device, a second timestamp in response to detecting the change in the one or more pixel values (as shown in fig. 9, the display processing of the updated video data and the crossover event occurs from time T1 to T2, and this portion of the latency is due to characteristics of the display device (e.g. display lag, pixel response time)); and 
determining, by the display device, the system latency based on the first timestamp and the second timestamp ([0110] Thus, the total latency of the video game system can be determined as the time elapsed from time T0 to T2, which is the time from the generation of the input event to the completion of the rendering of the color change on the display device).
Colenbrander does not explicitly disclose the one or more pixel values that are associated with one or more target pixel locations within a display screen of the display device.
However, in the same endeavor, Bidarkar discloses the one or more pixel values that are associated with one or more target pixel locations within a display screen of the display device ([0063] The window's color scheme remains constant during the test, and, as the test is performed, a predetermined set of pivot/observation points are used to sample the pixel colors. Based on these observed colors, the system can determine which pixels in the window these observation points correspond to).


As to claim 2, the combination of Colenbrandar and Bidarkar discloses the computer-implemented method of claim 1. The combination further discloses displaying information associated with the system latency to a user via a user interface (Bidarakar, [0071] FIG. 4 presents a flow chart illustrating, by way of example, a process 400 for matching an update to a GUI element to an input event based on a selected color. Initially, the system may select a portion of the GUI based on an expected window location (operation 402)).

As to claim 3, the combination of Colenbrandar and Bidarkar discloses the computer-implemented method of claim 1. The combination further discloses detecting the change in the one or more pixel values comprises detecting that the one or more pixel values have changed by at least a threshold amount (Colenbrander, [0099] in some embodiments, during calibration, reference values are determined and the threshold for a specific intensity change can be programmed into the color sensor). 

As to claim 4, the combination of Colenbrandar and Bidarkar discloses the computer-implemented method of claim 1. The combination further discloses determining an input latency associated with the input device, wherein the system (Colenbrander, [0114] It may also be desirable to identify the specific amount of latency contributed by specific portions of the gaming system. FIG. 10 conceptually illustrates an input latency test that is configured to determine input latency, in accordance with an embodiment of the invention).

As to claim 5, the combination of Colenbrandar and Bidarkar discloses the computer-implemented method of claim 4. The combination further discloses the input latency comprises an amount of time between when the input event occurs and when the input packet is generated in response to the input event (Colenbrander, [0114] It may also be desirable to identify the specific amount of latency contributed by specific portions of the gaming system. FIG. 10 conceptually illustrates an input latency test that is configured to determine input latency, in accordance with an embodiment of the invention).

As to claim 6, the combination of Colenbrandar and Bidarkar discloses the computer-implemented method of claim 4. The combination further discloses the input latency comprises an estimated input latency associated with the input device (Colenbrander, [0009] All game sessions are subject to latency or lag, which can be measured as the delay time occurring between an input event, such as a button press by a user at a controller device, and a resultant output event rendered to the user, such as a change to video rendered on a display). 

As to claim 7, the combination of Colenbrandar and Bidarkar discloses the computer-implemented method of claim 1. The combination further discloses determining a display latency associated with the display device, wherein the system latency is further based on the display latency (Bidarkar, as shown in fig. 9, the display processing of the updated video data and the crossover event occurs from time T1 to T2, and this portion of the latency is due to characteristics of the display device (e.g. display lag, pixel response time)).

As to claim 8, the combination of Colenbrandar and Bidarkar discloses the computer-implemented method of claim 7. The combination further discloses the display latency comprises an amount of time between when the change in the one or more pixel values of the one or more target pixel locations is detected and when a corresponding photon event occurs on the display screen of the display device (Bidarkar, [0017] in one embodiment, analyzing the sensed color intensity values includes determining an amount of the sensed color intensity values recorded between the triggering of the controller device and the change in the color of the light, and determining the latency amount based on the determined amount of the sensed color intensity values and the predefined sample rate).

As to claim 10, the combination of Colenbrandar and Bidarkar discloses the computer-implemented method of claim 1. The combination further discloses the system latency is further based on an input latency and a display latency (Colenbranden, [0110] Thus, the total latency of the video game system can be determined as the time elapsed from time T0 to T2, which is the time from the generation of the input event to the completion of the rendering of the color change on the display device).

As to claim 12, the combination of Colenbrandar and Bidarkar discloses the one or more non-transitory computer-readable media of claim 11. The combination further discloses displaying information associated with the system latency to a user via a user interface (Bidarakar, [0071] FIG. 4 presents a flow chart illustrating, by way of example, a process 400 for matching an update to a GUI element to an input event based on a selected color. Initially, the system may select a portion of the GUI based on an expected window location (operation 402)). 

As to claim 13, the combination of Colenbrandar and Bidarkar discloses the one or more non-transitory computer-readable media of claim 11. The combination further discloses detecting the change in the one or more pixel values comprises detecting that the one or more pixel values have changed by at least a threshold amount (Colenbrander, [0099] in some embodiments, during calibration, reference values are determined and the threshold for a specific intensity change can be programmed into the color sensor).

As to claim 14, the combination of Colenbrandar and Bidarkar discloses the one or more non-transitory computer-readable media of claim 11. The combination further discloses determining an input latency associated with the input device, wherein the (Colenbrander, [0114] It may also be desirable to identify the specific amount of latency contributed by specific portions of the gaming system. FIG. 10 conceptually illustrates an input latency test that is configured to determine input latency, in accordance with an embodiment of the invention).

As to claim 15, the combination of Colenbrandar and Bidarkar discloses the one or more non-transitory computer-readable media of claim 11. The combination further discloses determining a display latency associated with the display device, wherein the system latency is further based on the display latency (Bidarkar, as shown in fig. 9, the display processing of the updated video data and the crossover event occurs from time T1 to T2, and this portion of the latency is due to characteristics of the display device (e.g. display lag, pixel response time)). 

As to claim 17, the combination of Colenbrandar and Bidarkar discloses the display device of claim 16. The combination further discloses the latency engine performs the additional steps of determining an input latency associated with the input device, wherein the input packet is generated by the input device, and the input device is directly connected to the display device (Colenbrander, [0079] the external device can be any of a variety of computing devices, such as a personal computer, laptop, tablet, etc. In some implementations, the latency testing device 300 is configured to send generated data to the external device 362 for logging purposes).

As to claim 18, the combination of Colenbrandar and Bidarkar discloses the display device of claim 17. The combination further discloses the input latency comprises an amount of time between when the input event occurs and when the input packet is generated in response to the input event (Colenbrander, [0114] It may also be desirable to identify the specific amount of latency contributed by specific portions of the gaming system. FIG. 10 conceptually illustrates an input latency test that is configured to determine input latency, in accordance with an embodiment of the invention).

As to claim 19, the combination of Colenbrandar and Bidarkar discloses the display device of claim 16. The combination further discloses the latency engine performs the additional steps of determining a display latency associated with the display device, wherein the system latency is further based on the display latency (Bidarkar, as shown in fig. 9, the display processing of the updated video data and the crossover event occurs from time T1 to T2, and this portion of the latency is due to characteristics of the display device (e.g. display lag, pixel response time)). 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colenbranden and Bidarkar as applied to claims 7 and 19 above respectively, and further in view of Bassali et al., US PGPUB 2011/0211049 hereinafter referenced as Bassali.

As to claims 9 and 20, the combination of Colenbranden and Bidarkar does not specifically disclose the computer-implemented method of claim 7, wherein the display latency comprises an estimated display latency based on a screen resolution and a refresh rate of the display device.
However, in the same endeavor, Bassali discloses the display latency comprises an estimated display latency based on a screen resolution and a refresh rate of the display device ([0035] Each particular display device 108 may have a distinct set of attributes. Such attributes may include, but are not limited to, display latency (i.e., the time between when display device 108 receives instructions to display a 3D image and when the 3D image is actually displayed by display device 108), size, pixel resolution, refresh rate, make, model, and/or any other attribute associated with display device 108).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Colenbrander and Bidarkar to further include Bassali’s calibration method in order to improve the performance of the display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        3/26/2022